1.	The After Final Response submitted on August 5, 2022 has been entered in the above-identified application. 
	Applicants traverse the rejection of claims 1, 2, 7-10, and 20 under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0301231 to Yang et al. that the MPEP makes it clear that an “optimization” argument is only appropriate where there are a “finite number” of solutions and assert that there is nearly an infinite number of possible solutions that one of skill in the art would have to work through to arrive at the claimed variables. 
	In response the Examiner would like to point out that Yang et al. disclose an anti-reflective film (equivalent to the composite film of the claimed invention) having a stacked structure comprising a transparent substrate (equivalent to the first transparent substrate of the claimed invention), a hard coating layer (equivalent to the first anti-reflective coating of the claimed invention).  The hard coating layer 20 may have a thickness of about 50 nm to about 200 nm (meeting the limitations of claims 2 and 14).  The hard coating layer 20 may include inorganic nanoparticles (equivalent to the silica nanoparticles of the claimed invention), a UV-curable resin (equivalent to the UV curable acrylate binder of the claimed invention), a curing initiator (equivalent to the photoinitiator of the claimed invention), and a solvent.  As the inorganic nanoparticles, inorganic nanoparticles having been subjected to urface treatment with an acrylate compound may be used (meeting the limitations of claim 7, 8, 17, and 18). Essentially, Yang et al. teach all components of the instantly claimed composite film except that the ratio of the concentration of the silica nanoparticles, the  VLT and haze of the composite film, and the concentration of each component of the coating. 
	However, as pointed out it would have been obvious to one having ordinary skill in the art to optimize the concentration of each component of the composition given that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties and further given that Yang et al. specifically teach that anti-reflection effects increase with increasing difference in index of refraction. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, by showing that the art, in any material respect, teaches away from the claimed invention, or that the claimed variable was not recognized in the prior art to be a result-effective variable.

	2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787